Appeal from an order of the Family Court, Onondaga County (Michael L. Hanuszczak, J.), entered April 7, 2004 in a proceeding pursuant to Social Services Law § 384-b. The order, among other things, terminated the parental rights of respondent William N., Sr.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Respondent father appeals from an order that, inter alia, terminated his parental rights on the ground of abandonment. Petitioner established by clear and convincing evidence the intent of respondent to forego his parental rights based on his failure to communicate with the children or petitioner for the six-month period immediately prior to the date on which the petition was filed (see Social Services Law § 384-b [4] [b]; Matter of Elizabeth S., 275 AD2d 952, 952-953 [2000], lv denied 95 NY2d 769 [2000]). The record establishes that respondent’s contact was insubstantial and thus does not preclude the finding of abandonment (see Matter of Kyle K., 13 AD3d 1162 [2004]; Elizabeth S., 275 AD2d at 953). Present— Hurlbutt, J.P., Scudder, Gorski, Pine and Lawton, JJ.